PRESS RELEASE Playlogic Entertainment Inc, reports first six months 2009 results PLAYLOGIC Q2 2 $3.5 MILLION COMPARED TO $1.2 MILLION IN Q1 2009 Amsterdam / New York, August 14th, 2009 - Playlogic Entertainment, Inc. (Nasdaq OTC: PLGC.OB)announced today its results for the first six months 2009, ended June 30. Net revenues During the first six months of 2009 we have released 5 new titles: Age of Pirates II: City of Abandoned Ships (PC), Vertigo (Wii™, PC), Pool Hall Pro (Wii, PC), Sudoku Ball™ Detective (Wii, Nintendo DS™) and our first Xbox 360® title Infernal: Hells Vengeance; a total of 8 SKU’s. Five of these SKU’s have only been released in Europe during the first and second quarter of 2009. Based on our revenue recognition policy we have only recognized shipments that have been fully delivered to the customer.
